Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 26, 2015

                                        No. 04-14-00820-CV

                              Buddy CASTEEL and Jaret B. Casteel,
                                        Appellants

                                                  v.

                                Amelia STAYTON and Ray Baugh,
                                          Appellees

                     From the 38th Judicial District Court, Real County, Texas
                                 Trial Court No. 2014-3228-DC
                            Honorable Watt Murrah, Judge Presiding

                                           ORDER
         This is an appeal from the trial court’s order denying appellant’s motion for temporary
injunction entered prior to trial on November 17, 2014. In a related case, appellant filed an appeal
from the trial court’s final judgment entered on January 28, 2015. In that case, the trial court granted
a new trial on its own motion on February 28, 2015. Therefore, this Court dismissed the appeal on
March 25, 2015.
         The underlying circumstances, passage of time and procedural posture of this appeal from the
order denying temporary injunction create an issue whether this court’s review is still needed or
whether it is moot. Appellate courts cannot review a temporary injunction that has become moot, as
any opinion would constitute an impermissible advisory opinion. See Nat’l Collegiate Athletic
Assoc. v. Jones, 1 S.W.3d 83, 86 (Tex. 1999); Reagan Nat’l Adver. v. Vanderhoof Family Trust,
82 S.W.3d 366, 371 (Tex. App.—Austin 2002, no pet.)(basis of temporary injunction was no
longer at issue).
         For this reason, appellant shall file a letter advisory on or before 10 days from the date of
this order advising this court: (1) whether he still occupies the property at issue: (2) if appellant
does occupy the subject property, whether such tenancy will continue until conclusion of the new
trial, and; (3) if appellant does not occupy the subject property, whether any harm the injunction
was intended to prevent, or any threat of a permanent loss of property that served as a basis for
the injunction, is still an issue.

                                                       _________________________________
                                                       Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court